                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     ARTHUR GRAY,                                       Case No. 18-cv-04705-TSH
                                   7                    Plaintiff,
                                                                                            ORDER TO SHOW CAUSE
                                   8             v.

                                   9     OSCAR ZENO REED, et al.,
                                  10                    Defendants.

                                  11

                                  12          On April 11, 2019 Plaintiff Arthur Gray filed a Notice of Need for Mediation. ECF No.
Northern District of California
 United States District Court




                                  13   25. That same day the case was referred to mediation with a July 10, 2019 deadline to complete.

                                  14   On May 20, 2019 Robert Pohls was appointed as mediator. ECF No. 26. As the deadline passed

                                  15   with no activity on the docket, the Court issued an order on July 26, 2019 requesting a joint status

                                  16   report be submitted by August 1, 2019. ECF No. 26. The August 1, 2019 deadline passed with no

                                  17   communication from the parties. Accordingly, the Court ORDERS Plaintiff Arthur Gray to show

                                  18   cause why this case should not be dismissed for failure to prosecute and failure to comply with

                                  19   court deadlines. Plaintiff shall file a declaration by August 12, 2019. Notice is hereby provided

                                  20   that failure to file a written response will be deemed an admission that Plaintiff does not intend to

                                  21   prosecute, and the case will be dismissed without prejudice. Thus, it is imperative the Court

                                  22   receive a written response by the deadline above. No chambers copy is required.

                                  23          IT IS SO ORDERED.

                                  24

                                  25   Dated: August 5, 2019

                                  26
                                  27
                                                                                                     THOMAS S. HIXSON
                                  28                                                                 United States Magistrate Judge
